DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 3/29/2022 has been entered. The application has pending claims 1-13. With respect to the drawings, Applicant has amended Fig. 6 and Fig. 10 to correct for minor informalities. Therefore, the objections to the drawings have been withdrawn. With respect to the specification, Applicant has amended the abstract and the specification to correct for minor informalities. Therefore, the objections to the specification have been withdrawn. With respect to the 112(b) claim rejections, Applicant has amended the claims to correct for lack of antecedent basis. Therefore, the 112(b) rejections have been withdrawn for these claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the two independently do not affect each other" in line 5.  It is unclear and indefinite what “the two” is referring to (i.e. the illumination and reflection components or the color and texture of the image).
Claims 2-10 and 12-13 depend on claim 1 and therefore are also rejected under 112(b) for the same reasons as set forth above. 
Claim 11 recites the limitation "the two independently do not affect each other" in lines 5-6.  It is unclear and indefinite what “the two” is referring to (i.e. the illumination and reflection components or the color and texture of the image).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (CN 105469373 A, see attached machine translation).
Regarding claim 1, Han et al. teaches, an inverse tone mapping method, comprising (Para. 0002: Retinex image enhancement method; As shown in Para. 0018, image features are enhanced; As shown in Para. 0049, the image is up-scaled through adaptive gray scale stretching which improves the dynamic range of the gray scale of the image and improves the output image; Note: the upscaling/gray scale stretching to improve/expand the dynamic range is inverse tone mapping): 
decomposing an original image into an illumination component and a reflection component (As shown in Para. 0022, average filtering is performed on the video source image (i.e. original image) to generate image illumination components; As shown in Para. 0023, the reflection component of the image is obtained according to the source image), wherein the illumination component represents a global illumination condition of the image (As shown in Para. 0008, the image illuminance component I (x, y) represents the ambient light), and the reflection component representing a color and texture detail of the image (As shown in Para. 0090, the reflection component after filtering the luminance consists of contrast and color effects; As shown in Para. 0047, local details (i.e. texture) can be enhanced by adjusting the reflection component; As shown in Para. 0049, there are different intensities/contrasts in different areas of the image (i.e. texture)), 
and the two independently do not affect each other (As shown in Fig. 1 and Para. 0060, the reflection correction module and the illuminance correction module are separate/distinct modules (i.e. do not affect one another)), different recovery strategies are used for different characteristics of the illumination component and the reflection component and their different recovery requirements (As shown in Para. 0024, illumination component for the image is corrected using histogram equalization; As shown in Para. 0025, an image reflection component is corrected after using adaptive gray level/ gray scale transform; Note: the histogram equalization for correction of the illumination component and the adaptive transformation for the correction of the reflection component are different recovery strategies. The different characteristics are the number of pixels of the illumination component and the number of pixels of the reflection component. The recovery requirements are the different steps provided in Paras. 0024 and 0025 regarding how the pixels for the illumination component correction are accumulated and further processed (i.e. divided equally) and how the accumulated reflection component correction pixels are read (i.e. according to the threshold)), different network models are used to recover the illumination component and the reflection component, respectively (As shown in Fig. 1 and Para. 0060, the reflection correction module and the illuminance correction module are separate modules; Note: each module is a network model that has a different path and correction is a recovery));
 recovering the illumination component to obtain a result of illumination component recovery (As shown in Para. 0024, illumination components for the image are corrected using histogram equalization in which a histogram equalization image illumination component is generated); 
recovering the reflection component to obtain a result of reflection component recovery (As shown in Para. 0025, an image reflection component is corrected and an image reflection component is generated after using adaptive gray level/ gray scale transform); 
combining the result of the illumination component recovery and the result of the reflection component recovery to obtain a recovery result image (As shown in Para. 0026, an enhanced image is generated using the corrected image illumination component and corrected image reflection component; see Fig. 5, enhanced image (d)).
Regarding claim 11, Han et al. teaches, an inverse tone mapping system, comprising (Para. 0002: Retinex image enhancement system; As shown in Para. 0018, image features are enhanced; As shown in Para. 0049, the image is up-scaled through adaptive gray scale stretching which improves the dynamic range of the gray scale of the image and improves the output image; Note: the upscaling/gray scale stretching to improve/expand the dynamic range is inverse tone mapping): 
a component decomposition module configured to decompose an original image into an illumination component and a reflection component (As shown in Para. 0059 and Fig. 1, there is an iterative convolution module; As shown in Para. 0022, average filtering is performed on the video source image (i.e. original image) to generate image illumination components; As shown in Para. 0023, the reflection component of the image is obtained according to the source image), wherein the illumination component represents a global illumination condition of the image (As shown in Para. 0008, the image illuminance component I (x, y) represents the ambient light), the reflection component representing a color and texture detail of the image (As shown in Para. 0090, the reflection component after filtering the luminance consists of contrast and color effects; As shown in Para. 0047, local details (i.e. texture) can be enhanced by adjusting the reflection component; As shown in Para. 0049, there are different intensities/contrasts in different areas of the image (i.e. texture)), 
and the two independently do not affect each other (As shown in Fig. 1 and Para. 0060, the reflection correction module and the illuminance correction module are separate/distinct modules (i.e. do not affect one another)), different recovery strategies are used for different characteristics of the illumination component and the reflection component and their different recovery requirements (As shown in Para. 0024, illumination component for the image is corrected using histogram equalization; As shown in Para. 0025, an image reflection component is corrected after using adaptive gray level/ gray scale transform; Note: the histogram equalization for correction of the illumination component and the adaptive transformation for the correction of the reflection component are different recovery strategies. The different characteristics are the number of pixels of the illumination component and the number of pixels of the reflection component. The recovery requirements are the different steps provided in Paras. 0024 and 0025 regarding how the pixels for the illumination component correction are accumulated and further processed (i.e. divided equally) and how the accumulated reflection component correction pixels are read (i.e. according to the threshold)), different network models are used to recover the illumination component and the reflection component, respectively (As shown in Fig. 1 and Para. 0060, the reflection correction module and the illuminance correction module are separate modules; Note: each module is a network model that has a different path and correction is a recovery)); 
a illumination component recovery module configured to recover the illumination component to obtain a result of illumination component recovery (As shown in Para. 0059 and Fig. 1, there is an illuminance correction module; As shown in Para. 0024, illumination components for the image are corrected using histogram equalization in which a histogram equalization image illumination component is generated);
 a reflection component recovery module configured to recover the reflection component to obtain a result of reflection component recovery (As shown in Para. 0059 and Fig. 1, there is a reflection correction module; As shown in Para. 0025, an image reflection component is corrected and an image reflection component is generated after using adaptive gray level/ gray scale transform); 
and a component combining module configured to combine a result of the illumination component recovery and a result of the reflection component recovery to obtain a recovery result image (As shown in Para. 0059 and Fig. 1, there is an enhanced image generation module; As shown in Para. 0026, an enhanced image is generated using the corrected image illumination component and corrected image reflection component; see Fig. 5, enhanced image (d)).
Regarding claim 12, Han et al. teaches, a non-transitory computer readable medium, having stored thereon computer readable instructions executable by a processor to implement the method of claim 1 (As shown in Para. 0051, random access memory of the FPGA stores the image data generated in the algorithm and the calculation speed is fast; As shown in Para. 0075, the video images are processed on the processor chip of the FPGA and the FPGA is programmed. The programing/algorithms are instructions).
Regarding claim 13, Han et al. teaches, an apparatus for information processing at a user equipment side, comprising a memory for storing computer program instructions and a processor for executing program instructions, wherein when the computer program instructions are executed by the processor, the apparatus is triggered to execute the method of claim 1 (As shown in Para. 0051, random access memory of the FPGA stores the image data generated in the algorithm and the calculation speed is fast; As shown in Para. 0059, the Retinex image enhancement system is implemented on an FPGA (i.e. device/apparatus); As shown in Para. 0075, the video images are processed on the processor chip of the FPGA and the FPGA is programmed. The programing/algorithms are instructions (i.e. programed by the user); As shown in Para. 0004, image processing can be performed by a human or machine analysis).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (CN 105469373 A, see attached machine translation) in view of Cao et al. (CN 108305236 A, see attached machine translation).
Regarding claim 2, Han et al. teaches the limitations as explained above in claim 1.
Han et al. does not expressly disclose the following limitation: the recovering the illumination component, comprising: recovering the illumination component according to an illumination component recovery network based on a full convolutional network.
However, Cao et al. teaches, the recovering the illumination component, comprising: recovering the illumination component according to an illumination component recovery network based on a full convolutional network (see Fig. 4 for image enhancement algorithm with a first and second regression network model with multiple convolutional layers; As shown in Para. 0035, the regression network model can extract the content feature map and edge feature map of an illumination image (i.e. low-light image) and obtain the restored image; As shown in Para. 0040-0043, the first regression network is a convolutional neural network that obtains the content feature map, the second regression network is a convolutional neural network that obtains the edge feature map, and fusion processing is performed to obtain a restored image; see Paras. 0055-0060 for details of the first regression network and Paras. 0064-0066 for details of the second regression network; As shown in Para. 0096, the low-light image is corrected using gamma correction (i.e. illumination component recovery); Note: the restored image has recovered illuminance from the regression network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an illumination component recovery network based on a full convolutional network as taught by Cao et al. into the image enhancement method of Han et al. in order to improve processing efficiency when enhancing the visual effects of the image (Cao et al., Abstract).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (CN 105469373 A, see attached machine translation) in view of Cao et al. (CN 108305236 A, see attached machine translation) and further in view of Schwartz et al. (US 2020/0234402 A1).
Regarding claim 3, the combination of Han et al. and Cao et al. teaches the limitations as explained above in claim 2.
Cao et al. in the combination further teaches, the recovering the illumination component according to the illumination component recovery network U.S. Application No. 16/610,469Page 4 of 13112958\23521US01\4883-0440-5514.v1based on the full convolutional network, comprising (see Fig. 4 for image enhancement algorithm with a first and second regression network model with multiple convolutional layers; As shown in Para. 0035, the regression network model can extract the content feature map and edge feature map of an illumination image (i.e. low-light image) and obtain the restored image; As shown in Para. 0040-0043, the first regression network is a convolutional neural network that obtains the content feature map, the second regression network is a convolutional neural network that obtains the edge feature map, and fusion processing is performed to obtain a restored image; see Paras. 0055-0060 for details of the first regression network and Paras. 0064-0066 for details of the second regression network; As shown in Para. 0096, the low-light image is corrected using gamma correction (i.e. illumination component recovery); Note: the restored image has recovered illuminance from the regression network): the illumination component recovery network comprises a convolution layer and an activation layer (As shown in Fig. 4 and Para. 0090, there are convolution layers for the regression network models and layers with ReLU activation function used).
The combination of Han et al. and Cao et al. does not expressly disclose the following limitation: and an activation function of an activation layer uses SELU.
However, Schwartz et al. teaches, and an activation function of an activation layer uses SELU (As shown in Para. 0055, many types of activation functions are known in the art, including scaled exponential linear unit (SELU), that can be used for deep learning/convolutional neural networks).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an activation layer that uses the activation function SELU as taught by Schwartz et al. into the combined image enhancement method of Han et al. and Cao et al. in order to lower computational cost (Schwartz et al., Para. 0116).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (CN 105469373 A, see attached machine translation) in view of Cao et al. (CN 108305236 A, see attached machine translation) and further in view of Heilmann (US 2017/0103513 A1).
Regarding claim 5, the combination of Han et al. and Cao et al. teaches the limitations as explained above in claim 2.
Cao et al. in the combination further teaches, the recovering the illumination component according to the illumination component recovery network based on the full convolutional network (see Fig. 4 for image enhancement algorithm with a first and second regression network model with multiple convolutional layers; As shown in Para. 0035, the regression network model can extract the content feature map and edge feature map of an illumination image (i.e. low-light image) and obtain the restored image; As shown in Para. 0040-0043, the first regression network is a convolutional neural network that obtains the content feature map, the second regression network is a convolutional neural network that obtains the edge feature map, and fusion processing is performed to obtain a restored image; see Paras. 0055-0060 for details of the first regression network and Paras. 0064-0066 for details of the second regression network; As shown in Para. 0096, the low-light image is corrected using gamma correction (i.e. illumination component recovery); Note: the restored image has recovered illuminance from the regression network).
 The combination of Han et al. and Cao et al. does not expressly disclose the following limitation: wherein edge filling is performed by mirror symmetry.
However, Heilmann teaches, wherein edge filling is performed by mirror symmetry (Para. 0039: “In step (c), preferably in two edges that have been determined to be symmetrical to a symmetry line, edge picture elements that are missing from one of the edges will be added to the respective other edge in mirror-symmetrical fashion relative to the symmetry line by taking into account the respective other edge. In other words, the gap is filled in mirror-symmetrical fashion relative to the symmetry line”; see Para. 0124).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include filling in edges by mirror symmetry as taught by Heilmann into the combined image enhancement method of Han et al. and Cao et al. in order to distinguish items from its surroundings and thus improve object detection (Heilmann, Para. 0039, Para. 0073).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (CN 105469373 A, see attached machine translation) in view of Cao et al. (CN 108305236 A, see attached machine translation) and further in view of “Deep Retinex Decomposition for Low-Light Enhancement” by Wei et al.
Regarding claim 6, the combination of Han et al. and Cao et al. teaches the limitations as explained above in claim 2. 
Cao et al. in the combination further teaches, the recovering the illumination component according to the illumination component recovery network based on a-the full convolutional network (see Fig. 4 for image enhancement algorithm with a first and second regression network model with multiple convolutional layers; As shown in Para. 0035, the regression network model can extract the content feature map and edge feature map of an illumination image (i.e. low-light image) and obtain the restored image; As shown in Para. 0040-0043, the first regression network is a convolutional neural network that obtains the content feature map, the second regression network is a convolutional neural network that obtains the edge feature map, and fusion processing is performed to obtain a restored image; see Paras. 0055-0060 for details of the first regression network and Paras. 0064-0066 for details of the second regression network; As shown in Para. 0096, the low-light image is corrected using gamma correction (i.e. illumination component recovery); Note: the restored image has recovered illuminance from the regression network).
The combination of Han et al. and Cao et al. does not expressly disclose the following limitation: comprising: introducing a residual, and adding a input and output of the illumination component recovery network, and recovering the illumination component by learning the residual.
However, Wei et al. teaches, comprising: introducing a residual (As shown in Pg. 6, section 2.3 Multi-Scale Illumination adjustment, skip connections are introduced which enforces the network to learn residuals), and adding a input and output of the illumination component recovery network (As shown in Fig. 1, the Decom-Net decomposes the input image into reflectance and illumination and the Enhance-Net brightens the illumination (i.e. output illumination) which are combined to generate the enhanced output image), and recovering the illumination component by learning the residual (As shown in Pg. 6, section 2.3 Multi-Scale Illumination Adjustment, skip connections are introduced from a down-sampling block to its corresponding up-sampling blocks that reconstruct illumination when the network learns the residuals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include introducing a residual into the convolutional network, adding the input and output of the illumination recovery network, and recovering the illumination using the residual as taught by Wei et al. into the combined image enhancement method of Han et al. and Cao et al. in order to improve performance of computer vision systems (Wei et al., Pgs. 1-2).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (CN 105469373 A, see attached machine translation) in view of Cao et al. (CN 108305236 A, see attached machine translation) and further in view of “Underwater Image Restoration Based on Convolutional Neural Network” by Hu et al.
Regarding claim 7, the combination of Han et al. and Cao et al. teaches the limitations as explained above in claim 2.
The combination of Han et al. and Cao et al. does not expressly disclose the following limitation: the recovering the reflection component, comprising: recovering the reflection component according to a reflection component recovery network based on a U-Net structure.
However, Hu et al. teaches, the recovering the reflection component, comprising: recovering the reflection component according to a reflection component recovery network based on a U-Net structure (As shown in Pg. 307, first paragraph, the proposed image restoration method corrects the image color (i.e. recovering the reflection component); As shown in Pg. 300, last paragraph to Pg. 301, first paragraph, a T-network architecture is designed to estimate blue channel transmission and a U-net structure is adopted; see Fig. 4 (e) for U-net structure results (i.e. edge sharpness) with T-network;  Note: color and texture (i.e. edges) is part of the reflectance component as mentioned in the independent claims).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include recovering the reflection component using a reflectance recovery network with a U-Net structure as taught by Hu et al. into the combined image enhancement method of Han et al. and Cao et al. in order to preserve sharper edges and better refine the detail for objects (Hu et al., Pg. 301).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (CN 105469373 A, see attached machine translation) in view of Cao et al. (CN 108305236 A, see attached machine translation) and further in view of “Underwater Image Restoration Based on Convolutional Neural Network” by Hu et al and “Learning Intrinsic Image Decomposition for Watching the World” by Li et al.
Regarding claim 10, the combination of Han et al., Cao et al., and Hu et al. teaches the limitations as explained above in claim 7.
Hu et al. in the combination further teaches, the recovering the reflection component according to the reflection component recovery network based on the U-Net structure (As shown in Pg. 307, first paragraph, the proposed image restoration method corrects the image color (i.e. recovering the reflection component); As shown in Pg. 300, last paragraph to Pg. 301, first paragraph, a T-network architecture is designed to estimate blue channel transmission and a U-net structure is adopted; see Fig. 4 (e) for U-net structure results (i.e. edge sharpness) with T-network;  Note: color and texture (i.e. edges) is part of the reflectance component as mentioned in the independent claims).
 The combination of Han et al. Cao et al, and Hu et al. does not expressly disclose the following limitation: wherein in the reflection component recovery network, a batch normalization operation is added to each layer.
However, Li et al. teaches, wherein in the reflection component recovery network, a batch normalization operation is added to each layer (As shown in Pg. 3, second paragraph, the neural network used is a variant of the U-Net architecture and each convolutional layer is followed by batch normalization. The network also includes reflectance and shading components; As shown in Pg. 4, first paragraph under “5.1. Image reconstruction loss”, the image reconstruction is based on the reflectance and shading components; see Fig. 2 for U-Net structure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include adding batch normalization to each layer in the reflection recovery network as taught by Li et al. into the combined image enhancement method of Han et al., Cao et al., and Hu et al. in order to improve computational efficiency (Li et al., Pgs. 4-5).


Allowable Subject Matter
Claims 4 and 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/29/2022 have been fully considered but they are not persuasive. 
Applicant argues, in pgs. 11-12 of the remarks, Han et al. does not teach the amended limitation in independent claims 1 and 11, specifically “and the two independently do not affect each other… different network models are used to recover the illumination component and the reflection component, respectively.”
The examiner respectfully disagrees. Han et al. in Fig. 1 and Para. 0060 shows that the illumination correction module and reflection correction module are separate modules and have different paths (i.e. the illumination and reflection components are independent) that combine to generate an enhance image. Under broadest reasonable interpretation of the claim, each correction (i.e. recovery) module is interpreted as a network model in which each has a different path. The office action has been updated to address the above arguments. See rejection above with updated comments in bold. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Daniella M. DiGuglielmo/Examiner, Art Unit 2664

/PING Y HSIEH/Primary Examiner, Art Unit 2664